Exhibit 10.56

AMENDED AND RESTATED

CHANGE IN CONTROL AGREEMENT

THIS AMENDED AND RESTATED CHANGE IN CONTROL AGREEMENT (the “Agreement”), dated
as of February 7, 2008 and originally dated as of August 25, 2006, is between
THE CLOROX COMPANY, a Delaware corporation (the “Company”) and Donald Knauss
(the “Executive”).

The Board of Directors of the Company (the “Board”) believes it is imperative to
diminish the inevitable distraction of the Executive by virtue of the personal
uncertainties and risks created by a pending or threatened Change in Control and
to encourage the Executive’s full attention and dedication to the Company
currently and in the event of any threatened or pending Change in Control, and
to provide the Executive with compensation and benefits arrangements upon a
Change in Control which ensure that the compensation and benefits expectations
of the Executive will be satisfied and which are competitive with those of other
corporations. Therefore, in order to accomplish these objectives, the Board has
caused the Company to enter into this Agreement.

NOW, THEREFORE, IT IS AGREED AS FOLLOWS:

1. Certain Definitions.

(a) The “Effective Date” shall mean the first date during the Change in Control
Period (as defined in Section 1(b)) on which a Change in Control (as defined in
Section 2) occurs. Anything in this Agreement to the contrary notwithstanding,
if a Change in Control occurs and if the Executive’s employment with the Company
is terminated prior to the date on which the Change in Control occurs, and if it
is reasonably demonstrated by the Executive that such termination of employment
(i) was at the request of a third party who has taken steps reasonably
calculated to effect a Change in Control or (ii) otherwise arose in connection
with or anticipation of a Change in Control, then for all purposes of this
Agreement the “Effective Date” shall mean the date immediately prior to the date
of such termination of employment and this Agreement shall govern in place of
the Executive’s Current Agreement (as defined in Section 3(a) below).

(b) The “Change in Control Period” shall mean the period commencing on the date
on which the Executive’s employment with the Company begins and ending on the
third anniversary of the date thereof; provided, however, that commencing on the
last day before the third anniversary of the date thereof, and on each annual
anniversary of such date (such date and each annual anniversary thereof shall be
hereinafter referred to as the “Renewal Date”), unless previously terminated,
the Change in Control Period shall be automatically extended one additional year
from such Renewal Date, unless at least one hundred eighty (180) days prior to
the Renewal Date the Company shall give notice to the Executive that the Change
in Control Period shall not be so extended; provided, the Company shall not be
permitted to give such notice unless it also has given the Executive a
non-renewal notice pursuant to Section 1(b) of the Current Agreement (as defined
in Section 3(a) below).



--------------------------------------------------------------------------------

(c) The “Separation Period” shall mean the period from the Date of Termination
through the third anniversary of the Date of Termination.

(d) “Annual Bonus” shall mean the annual award the Executive receives in any
year under the Company’s Annual Incentive Plan (“AIP Plan”) and/or the Company’s
Executive Incentive Compensation Plan (“EIC Plan”) or any successors thereto.

(e) The “Average Annual Bonus” shall mean the average Annual Bonus the Executive
received for the three (3) completed fiscal years immediately preceding the Date
of Termination , or the average Annual Bonus for the actual number of completed
fiscal years immediately preceding the Date of Termination if less than three
(3), provided that the First Year Bonus Target shall be used in the event that
the Date of Termination occurs prior to the date that the Executive receives (or
is entitled to receive, together with other senior executives if earlier) his
Annual Bonus, if any, for the fiscal year ending June 30, 2007.

(f) “Bonus Target” means the Annual Bonus that the Executive would have received
in a fiscal year under the AIP Plan and/or the EIC Plan, if the target goals had
been achieved.

(g) “First Year Bonus Target” means the Executive’s Bonus Target as of the
Effective Date.

2. Change in Control. For the purpose of this Agreement, a “Change in Control”
shall mean:

(a) The acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”)) (a “Person”) of beneficial ownership (within the meaning
of Rule 13d-3 promulgated under the Exchange Act) of (i) 50% of either the total
fair market value or the combined voting power of the then outstanding voting
securities of the Company entitled to vote generally in the election of
directors (the “Outstanding Company Voting Securities”), or (ii) during a 12
month period ending on the date of the most recent acquisition by such Person,
30% of the Outstanding Company Voting Securities; provided, however, that for
purposes of this subsection (a), the following acquisitions shall not constitute
a Change in Control: (i) any acquisition directly from the Company, (ii) any
acquisition by the Company, including any acquisition which by reducing the
number of shares outstanding, is the sole cause for increasing the percentage of
shares beneficially owned by any such Person to more than the applicable
percentage set forth above, (iii) any acquisition by any employee benefit plan
(or related trust) sponsored or maintained by the Company or any corporation
controlled by the Company or (iv) any acquisition by any corporation pursuant to
a transaction which complies with clauses (i), (ii) and (iii) of subsection
(c) of this Section 2; or

(b) Individuals who, as of the date hereof, constitute the Board (the “Incumbent
Board”) cease for any reason within any period of 12 months to constitute at
least a majority of the Board; provided, however, that any individual becoming a
director subsequent to the date hereof whose election, or nomination for
election by the Company’s stockholders, was approved by a vote of at least a
majority of the directors then comprising the Incumbent Board, shall be
considered as though such individual were a member of the Incumbent Board, but
excluding, for

 

2



--------------------------------------------------------------------------------

this purpose, any such individual whose initial assumption of office occurs as a
result of an actual or threatened election contest with respect to the election
or removal of directors or other actual or threatened solicitation of proxies or
consents by or on behalf of a Person other than the Board; or

(c) Consummation by the Company of a reorganization, merger or consolidation or
sale or other disposition of all or substantially all of the assets of the
Company or the acquisition of assets of another corporation (a “Business
Combination”), in each case, unless, following such Business Combination,
(i) more than 50% of, respectively, the then outstanding shares of common stock
and the combined voting power of the then outstanding voting securities entitled
to vote generally in the election of directors, as the case may be, of the
corporation resulting from such Business Combination (including without
limitation, a corporation which as a result of such transaction owns the Company
or all or substantially all of the Company’s assets either directly or through
one or more subsidiaries) is represented by Outstanding Company Common Stock and
Outstanding Company Voting Securities, respectively, that were outstanding
immediately prior to such Business Combination (or, if applicable, is
represented by shares into which such Outstanding Company Common Stock and
Outstanding Company Voting Securities were converted pursuant to such Business
Combination) and such ownership of common stock and voting power among the
holders thereof is in substantially the same proportions as their ownership,
immediately prior to such Business Combination of the Outstanding Company Common
Stock and Outstanding Company Voting Securities, as the case may be, (ii) no
Person (excluding any employee benefit plan (or related trust) of the Company or
such corporation resulting from such Business Combination) beneficially owns,
directly or indirectly, 20% or more of, respectively, the then outstanding
shares of common stock of the corporation resulting from such Business
Combination or the combined voting power of the then outstanding voting
securities of such corporation except to the extent that such ownership existed
prior to the Business Combination and (iii) at least a majority of the members
of the board of directors of the corporation resulting from such Business
Combination were members of the Incumbent Board at the time of the execution of
the initial agreement, or of the action of the Board, providing for such
Business Combination.

Notwithstanding any other provision in this Section 2, any transaction defined
in Section 2(a) through (c) above that does not constitute a “change in the
ownership or effective control” of the Company, or “change in the ownership of a
substantial portion of the assets” of the Company within the meaning of Treasury
Regulations 1.409A-3(a)(5) and 1.409A-3(i)(5) shall not be treated as a Change
in Control. Executive understands that the Company has commenced the process of
reviewing its various compensatory plans, agreements, programs, policies and
arrangements for compliance with Section 409A (as defined in Section 15) and
Executive hereby agrees that the Company may unilaterally amend the definition
of “Change in Control” in this Section 2 in a manner recommended by its counsel
with the intent of complying with the requirements of Section 409A.

3. Employment Period.

(a) This Agreement shall become effective on the Effective Date. Before the
Effective Date, the terms and conditions of the Executive’s employment shall be
as set forth in the Amended and Restated Employment Agreement between the
Executive and the Company dated of even date herewith (the “Current Agreement”)
during the term thereof. From and after the Effective Date, this Agreement shall
supersede the Current Agreement and any other agreement between the parties with
respect to the subject matter hereof.

 

3



--------------------------------------------------------------------------------

(b) The Company agrees to continue the Executive in its employ, and the
Executive hereby agrees to remain in the employ of the Company subject to the
terms and conditions of this Agreement, for the period commencing on the
Effective Date and ending on the earlier of the second anniversary of such date
or the first day of the month following the Executive’s 65th birthday (the
“Employment Period”).

4. Terms of Employment.

(a) Position and Duties.

(i) During the Employment Period, (A) the Executive’s position (including
status, offices, titles and reporting requirements), authority, duties and
responsibilities shall be at least commensurate in all material respects with
the most significant of those held, exercised and assigned to the Executive at
any time during the 120-day period immediately preceding the Effective Date and
(B) the Executive’s services shall be performed at the location where the
Executive was employed immediately preceding the Effective Date or any office or
location not requiring the Executive’s commute to increase by more than 40 miles
from his commute immediately prior to the Change in Control.

(ii) During the Employment Period, and excluding any periods of vacation and
sick leave to which the Executive is entitled, the Executive agrees to devote
reasonable attention and time during normal business hours to the business and
affairs of the Company and, to the extent necessary to discharge the
responsibilities assigned to the Executive hereunder, to use the Executive’s
reasonable best efforts to perform faithfully and efficiently such
responsibilities. During the Employment Period it shall not be a violation of
this Agreement for the Executive to (A) serve on corporate, civic or charitable
boards or committees, provided that with respect to any corporate board, such
service has been pre-approved by the Presiding Director of the Company,
(B) deliver lectures, fulfill speaking engagements or teach at educational
institutions on a part-time basis not to exceed five hours per week in the
aggregate and (C) manage personal investments, so long as such activities do not
significantly interfere with the performance of the Executive’s responsibilities
as an employee of the Company in accordance with this Agreement. It is expressly
understood and agreed that to the extent that any such activities have been
conducted by the Executive prior to the Effective Date, the continued conduct of
such activities (or the conduct of activities similar in nature and scope
thereto) subsequent to the Effective Date shall not thereafter be deemed to
interfere with the performance of the Executive’s responsibilities to the
Company.

(b) Compensation.

(i) Base Salary. During the Employment Period, the Executive shall receive an
annual base salary (“Annual Base Salary”), which shall be paid at a monthly
rate, at least equal to twelve times the highest monthly base salary paid or
payable, including any base salary which has been earned but deferred, to the
Executive by the Company and its affiliated

 

4



--------------------------------------------------------------------------------

companies in respect of the twelve-month period immediately preceding the month
in which the Effective Date occurs. During the Employment Period, the Annual
Base Salary shall be reviewed no more than 12 months after the last salary
increase awarded to the Executive prior to the Effective Date and thereafter at
least annually. Any increase in Annual Base Salary shall not serve to limit or
reduce any other obligation to the Executive under this Agreement. Annual Base
Salary shall not be reduced after any such increase and the term Annual Base
Salary as utilized in this Agreement shall refer to Annual Base Salary as so
increased. As used in this Agreement, the term “affiliated companies” shall
include any company controlled by, controlling or under common control with the
Company.

(ii) Annual Bonus. In addition to Annual Base Salary, the Executive shall have
the opportunity to earn, for each fiscal year ending during the Employment
Period, an Annual Bonus in cash at least equal to the highest Annual Bonus the
Executive had the opportunity to earn for any of the last three full fiscal
years prior to the Effective Date (annualized in the event that the Executive
was not employed by the Company for the whole of such fiscal year). Each such
Annual Bonus shall be paid no later than the end of the third month of the
fiscal year next following the fiscal year for which the Annual Bonus is
awarded, unless the Executive shall have elected to defer the receipt of such
Annual Bonus within 30 days after the Executive’s employment Effective Date (as
defined in Section 1(a) of the Current Agreement), or before the calendar year
in which the Annual Bonus is earned or, if later, with respect to an Annual
Bonus that qualifies as performance-based compensation under Section 409A (as
defined in Section 16 below), no less than six months before the end of the
applicable bonus performance period; provided that the Executive performs
services continuously from the later of the beginning of the performance period
or the date the performance criteria are established through the date an
election is made and provided further that in no event may a deferral be made
after such compensation has become readily ascertainable as set forth in Code
Section 409A (as defined in Section 16 below).

(iii) Incentive, Savings and Retirement Plans.

A. During the Employment Period, the Executive shall be entitled to participate
in all incentive, savings and retirement plans, practices, policies and programs
applicable generally to other peer executives of the Company and its affiliated
companies, but in no event shall such plans, practices, policies and programs
provide the Executive with incentive opportunities (measured with respect to
both regular and special incentive opportunities, to the extent, if any, that
such distinction is applicable), savings opportunities and retirement benefit
opportunities, in each case, less favorable, in the aggregate, than the most
favorable of those provided by the Company and its affiliated companies for the
Executive under such plans, practices, policies and programs as in effect at any
time during the 120-day period immediately preceding the Effective Date or if
more favorable to the Executive, those provided generally at any time after the
Effective Date to other peer executives of the Company and its affiliated
companies.

B. With respect to any unvested restricted stock units and stock options granted
to the Executive in Section 3(b) of the Current Agreement prior to the Effective
Date, in the event the continuing entity does not assume or replace such awards
with equivalent value awards upon a Change in Control, such awards shall
immediately vest upon the Effective Date (provided that the Executive shall
participate in such Change in Control respecting such fully vested awards).

 

5



--------------------------------------------------------------------------------

(iv) Welfare Benefit Plans. During the Employment Period, the Executive and/or
the Executive’s family, as the case may be, shall be eligible for participation
in and shall receive all benefits under welfare benefit plans, practices,
policies and programs provided by the Company and its affiliated companies
(including, without limitation, medical, prescription drugs, dental, disability,
salary continuance, severance pay, employee life, group life, accidental death
and travel accident insurance plans and programs) to the extent applicable
generally to other peer executives of the Company and its affiliated companies,
but in no event shall such plans, practices, policies and programs provide the
Executive with benefits which are less favorable, in the aggregate, than the
most favorable of such plans, practices, policies and programs in effect for the
Executive at any time during the 120-day period immediately preceding the
Effective Date or, if more favorable to the Executive, those provided generally
at any time after the Effective Date to other peer executives of the Company and
its affiliated companies.

(v) Expenses. During the Employment Period, the Executive shall be entitled to
receive prompt reimbursement for all reasonable expenses incurred by the
Executive in accordance with the most favorable policies, practices and
procedures of the Company and its affiliated companies in effect for the
Executive at any time during the 120-day period immediately preceding the
Effective Date or, if more favorable to the Executive, as in effect generally at
any time thereafter with respect to other peer executives of the Company and its
affiliated companies.

(vi) Fringe Benefits. During the Employment Period, the Executive shall be
entitled to fringe benefits, including, without limitation, tax and financial
planning services, payment of club dues, and, if applicable, use of an
automobile and payment of related expenses, in accordance with the most
favorable plans, practices, programs and policies of the Company and its
affiliated companies in effect for the Executive at any time during the 120-day
period immediately preceding the Effective Date or, if more favorable to the
Executive, as in effect generally at any time thereafter with respect to other
peer executives of the Company and its affiliated companies.

(vii) Office and Support Staff. During the Employment Period, the Executive
shall be entitled to an office or offices of a size and with furnishings and
other appointments, and to exclusive personal secretarial and other assistance,
at least equal to the most favorable of the foregoing provided to the Executive
by the Company and its affiliated companies at any time during the 120-day
period immediately preceding the Effective Date or, if more favorable to the
Executive, as provided generally at any time thereafter with respect to other
peer executives of the Company and its affiliated companies.

(viii) Vacation. During the Employment Period, the Executive shall be entitled
to paid vacation in accordance with the most favorable plans, policies, programs
and practices of the Company and its affiliated companies as in effect for the
Executive at any time during the 120-day period immediately preceding the
Effective Date or, to the extent of the more favorable, if either is more
favorable, to the Executive, (x) five (5) weeks per year or (y) as in effect
generally at any time thereafter with respect to other peer executives of the
Company and its affiliated companies.

 

6



--------------------------------------------------------------------------------

(ix) Supplemental Executive Retirement Plan. The Executive shall continue to be
eligible to receive supplemental executive retirement plan benefits equal to the
greater of the amount attributable to the Company SERP or the Replacement SERP,
as described below:

A. Company SERP. The Executive will be eligible to continue to participate in
the Company’s Supplemental Executive Retirement Plan (the “Company SERP”) in
accordance with the terms and conditions of the Company SERP as in effect
120 days preceding the Effective Date, unless provision is made by the Board in
connection with the Change in Control for the substitution of a comparable
supplemental retirement plan for the benefit of the Executive that is effective
on the Effective Date; provided, however, that, to the extent not vested, the
Executive shall be fully vested and eligible for an Early Retirement Benefit (at
Separation of Employment) (each such term as defined under the SERP) upon
completion of seven (7) years of service with the Company, and otherwise as
provided in the Company SERP.

B. Replacement SERP. The Company shall also continue the supplemental executive
retirement plan for the benefit of the Executive (and his surviving spouse in
the event of the Executive’s death) that duplicates the rights and benefits the
Executive would have been entitled to under The Coca-Cola Company Employee
Retirement Plan and The Coca-Cola Company Supplemental Benefit Plan — Pension,
as in effect on the date hereof, had his employment with The Coca-Cola Company
continued until the Executive’s retirement or other termination of employment
with the Company (the “Replacement SERP”) and which shall be subject to the
following terms for purposes of attributing the amount attributable to the
Replacement SERP:

(1) final average compensation for purposes of the Replacement SERP shall
include the actual Annual Base Salary and bonuses paid by the Company to the
Executive and, to the extent needed to obtain five years of consecutive annual
compensation, the Executive’s actual annual base salary and bonuses paid by The
Coca-Cola Company prior to the Executive’s retirement;

(2) the Executive shall be fully vested at all times in the Replacement SERP
benefit;

(3) in the event that the Executive’s employment with the Company terminates
prior to the third anniversary of the Effective Date, the Executive shall be
credited with a minimum of three (3) years of benefit accruals under the
Replacement SERP; and

(4) the Executive’s service with The Coca-Cola Company under such plans shall be
credited as service under the Replacement SERP and any benefits to which the
Executive becomes entitled under the Replacement SERP shall be offset by
benefits received by the Executive under The Coca-Cola Company Employee
Retirement Plan and Supplemental Benefit Plan — Pension.

 

7



--------------------------------------------------------------------------------

(x) Relocation and Housing Expenses. The Executive shall be entitled to the full
benefit of the provisions of Section 3(g) of the Current Agreement, to the
extent not paid or provided prior to the Effective Date.

(xi) Retiree Benefits. The Executive shall be entitled to the full benefit of
the provisions of Section 3(j) of the Current Agreement, in accordance with the
terms of such plans identified therein as in effect 120 days prior to the
Effective Date.

5. Termination of Employment.

(a) Death or Disability. The Executive’s employment shall terminate
automatically upon the Executive’s death during the Employment Period. If the
Company determines in good faith that the Disability of the Executive has
occurred during the Employment Period (pursuant to the definition of Disability
set forth below), it may give to the Executive written notice in accordance with
Section 12(b) of this Agreement of its intention to terminate the Executive’s
employment. In such event, the Executive’s employment with the Company shall
terminate effective on the 30th day after receipt of such notice by the
Executive (the “Disability Effective Date”), provided that, within the 30 days
after such receipt, the Executive shall not have returned to full-time
performance of the Executive’s duties. For purposes of this Agreement,
“Disability” shall mean the Executive (i) is unable to engage in any substantial
gainful activity by reason of any medically determinable physical or mental
impairment that can be expected to result in death or can be expected to last
for a continuous period of not less than 12 months, or (ii) is receiving income
replacement benefits for a period of not less than three months under the
Company’s accident and health plans by reason of any medically determinable
physical or mental impairment that can be expected to result in death or can be
expected to last for a continuous period of not less than 12 months.

(b) Cause. The Company may terminate the Executive’s employment during the
Employment Period for Cause. For purposes of this Agreement, “Cause” shall mean:

(i) the willful and continued failure of the Executive to perform substantially
the Executive’s duties with the Company or one of its affiliates (other than any
such failure resulting from incapacity due to physical or mental illness), after
a written demand for substantial performance is delivered to the Executive by
the Board which specifically identifies the manner in which the Board believes
that the Executive has not substantially performed the Executive’s duties, or

(ii) the willful engaging by the Executive in illegal conduct or gross
misconduct which is materially and demonstrably injurious to the Company.

For purposes of this provision, no act or failure to act, on the part of the
Executive, shall be considered “willful” unless it is done, or omitted to be
done, by the Executive in bad faith or without reasonable belief that the
Executive’s action or omission was in the best interests of the Company. Any
act, or failure to act, based upon authority given pursuant to a resolution duly
adopted by the Board or based upon the advice of counsel for the Company shall
be conclusively presumed to be done, or omitted to be done, by the Executive in
good faith and in the best interests of the Company. The cessation of employment
of the Executive shall not be deemed to

 

8



--------------------------------------------------------------------------------

be for Cause unless and until there shall have been delivered to the Executive a
copy of a resolution duly adopted by the affirmative vote of not less than
three-quarters of the entire membership of the Board at a meeting of the Board
called and held for such purpose (after reasonable notice is provided to the
Executive and the Executive is given an opportunity, together with counsel, to
be heard before the Board), finding that, in the good faith opinion of the
Board, the Executive is guilty of the conduct described in subparagraph (i) or
(ii) above, and specifying the particulars thereof in detail.

(c) Good Reason. The Executive’s employment may be terminated by the Executive
for Good Reason provided the Executive delivers the written notice to the
Company set forth in Section 5(d) and the Company fails to cure the issue. For
purposes of this Agreement, “Good Reason” shall mean:

(i) the assignment to the Executive of any duties inconsistent in any material
respect with the Executive’s position (including status, offices, titles and
reporting requirements), authority, duties or responsibilities as contemplated
by Section 4(a) of this Agreement, or any other action by the Company which
results in a material diminution in such position, authority, duties or
responsibilities, excluding for this purpose an isolated, insubstantial and
inadvertent action not taken in bad faith and which is remedied by the Company
promptly after receipt of notice thereof given by the Executive;

(ii) any failure by the Company to comply with any of the material provisions of
Section 4(b) of this Agreement, other than an isolated, insubstantial and
inadvertent failure not occurring in bad faith and which is remedied by the
Company promptly after receipt of notice thereof given by the Executive;

(iii) the Company’s requiring the Executive to be based at any office or
location other than as provided in Section 4(a)(i)(B) hereof;

(iv) any purported termination by the Company of the Executive’s employment
otherwise than as expressly permitted by this Agreement; or

(v) any material failure by the Company to comply with and satisfy Section 11(c)
of this Agreement.

Notwithstanding the above, a failure by the Company’s stockholders to elect the
Executive to the Board shall not constitute Good Reason, but a failure by the
Board to nominate the Executive to the Board at any time shall constitute Good
Reason.

(d) Notice of Termination.

(i) Any termination by the Company for Cause shall be communicated by Notice of
Termination for Cause to the Executive given in accordance with Section 12(b) of
this Agreement. For purposes of this Agreement, a “Notice of Termination for
Cause” means a written notice which (X) indicates the specific termination
provision in this Agreement relied upon, (Y) to the extent applicable, sets
forth in reasonable detail the facts and circumstances claimed to provide a
basis for termination of the Executive’s employment under the provision so
indicated and (Z) if the Date of Termination (as defined in Section 5(e) below)
is other than the

 

9



--------------------------------------------------------------------------------

date of receipt of such notice, specifies the termination date (which date shall
be not more than thirty days after the giving of such notice). The failure by
the Company to set forth in the Notice of Termination for Cause any fact or
circumstance which contributes to a showing of Cause shall not waive any right
of the Company hereunder or preclude the Company from asserting such fact or
circumstance in enforcing the Company’s rights hereunder.

(ii) Any termination by the Executive for Good Reason shall be communicated by
Notice of Termination for Good Reason to the Company within a period not to
exceed 90 days of the initial existence of the condition and given in accordance
with Section 12(b) of this Agreement. For purposes of this Agreement, a “Notice
of Termination for Good Reason” means a written notice which (X) indicates the
specific termination provision in this Agreement relied upon, (Y) to the extent
applicable, sets forth in reasonable detail the facts and circumstances claimed
to provide a basis for termination of the Executive’s employment under the
provision so indicated and (Z) the Executive’s intended Date of Termination (as
defined in Section 5(e) below) if the Company does not cure the issue (which
date shall be not less than thirty days after the giving of such notice). After
receipt by the Company of the Notice of Termination for Good Reason, the Company
shall have at least 30 days during which it may remedy the condition and thereby
cure the event or circumstance constituting “Good Reason”.

(e) Date of Termination. “Date of Termination” means (i) if the Executive’s
employment is terminated by the Company for Cause, the date of receipt of the
Notice of Termination for Cause or any later date specified therein, as the case
may be, (ii) if the Executive’s employment is terminated by the Executive for
Good Reason, the 30th day following receipt by the Company of the Notice of
Termination for Good Reason if the Company fails to cure the problem during the
30-day cure period, or any later date specified in the Notice of Termination for
Good Reason, as the case may be, (iii) if the Executive’s employment is
terminated by the Company other than for Cause or Disability, the date on which
the Company notifies the Executive of such termination and (iv) if the
Executive’s employment is terminated by reason of death or Disability, the date
of death of the Executive or the Disability Effective Date, as the case may be.

6. Obligations of the Company upon Termination.

(a) By the Executive for Good Reason; or by the Company Other Than for Cause,
Death or Disability. Subject to Section 6(e), if, during the Employment Period,
the Company shall terminate the Executive’s employment other than for Cause or
Disability or the Executive shall terminate employment for Good Reason:

(i) the Company shall pay to the Executive in a lump sum in cash within 30 days
after the Date of Termination the aggregate of the following amounts:

A. the sum of (1) the Executive’s Annual Base Salary through the Date of
Termination to the extent not theretofore paid, (2) any accrued vacation pay,
and (3) an amount equal to the following:

 

Average Annual Bonus   

X

  

# of days in the current fiscal year

through the Date of Termination

                              365

 

10



--------------------------------------------------------------------------------

in each case to the extent not theretofore paid and in full satisfaction of the
rights of the Executive thereto (the sum of the amounts described in clauses
(1), (2), and (3) shall be hereinafter referred to as the “Accrued
Obligations”); and

B. the amount equal to the following:

3         X         (Annual Base Salary + Average Annual Bonus)

C. an amount equal to the difference between (a) the actuarial equivalent of the
aggregate benefits under the Company’s qualified pension and profit-sharing
plans (the “Retirement Plans”) and any excess or supplemental pension and
profit-sharing plans in which the Executive participates (collectively, the
“Nonqualified Plans”), specifically including the Company SERP and Replacement
SERP (whichever of the two plans applies in accordance with the provisions of
Section 4(b)(ix) hereof) which the Executive would have been entitled to receive
if the Executive’s employment had continued for the Separation Period, assuming
(to the extent relevant) that the Executive’s compensation during the Separation
Period would have been equal to the Executive’s compensation as in effect
immediately before the termination or, if higher, on the Effective Date, and
that employer contributions to the Executive’s accounts in the Retirement Plans
and the Nonqualified Plans during the Separation Period would have been equal to
the average of such contributions for the three years immediately preceding the
Date of Termination or, if higher, the three years immediately preceding the
Effective Date, and (b) the actuarial equivalent of the Executive’s actual
aggregate benefits (paid or payable), if any, under the Retirement Plans and the
Nonqualified Plans as of the Date of Termination (the actuarial assumptions used
for purposes of determining actuarial equivalence shall be no less favorable to
the Executive than the most favorable of those in effect under the Retirement
Plan and the Nonqualified Plans on the Date of Termination and the date of the
Change in Control);

(ii) For the Separation Period, the Company shall

A. if the Executive participated in a Company self-insured medical plan (which
does not satisfy the requirements of Section 105(h)(2)) immediately prior to the
Date of Termination, pay to the Executive or cause to have paid on the
Executive’s behalf the sum of (x) the Company’s portion of the premium payable
under the Company’s group health plans for providing health benefits (i.e.,
medical, dental and vision benefits) to the Executive and to those family
members covered through Executive under the Company’s group health plans at the
time of the commencement of the Separation Period, such coverage to be provided
under the group health plans in which Executive and his covered family members
are participating at the time of the commencement of the Separation Period or
elect in accordance with the Company’s applicable established procedures
(reduced by any amounts which Executive is required to pay for such health
benefit coverage as described in further detail below), and (y) an additional
amount (the “Medical Gross-Up Amount”) intended to compensate Executive for any
additional taxes, if any, for which Executive may become liable as a result of
the provision of the benefits described in (x) so that Executive’s after-tax
income is not decreased as a result of receiving the

 

11



--------------------------------------------------------------------------------

benefits described in (x), with such Medical Gross-Up Amount being calculated in
accordance with the Company’s reasonable usual and customary procedures for
determining tax gross-up payments, as such procedures may change from time to
time. The Company shall pay or cause to have paid all amounts due under this
Section 6(a)(ii) in annual installments, with the first installment due or
credited within 30 days after the Date of Termination and subsequent
installments being made or credited on the anniversary thereof; provided,
however, that subsequent installments may be reduced or eliminated to the extent
that Executive becomes eligible for other health coverage through a subsequent
employer; or

B. if paragraph A above is not applicable (because the Executive participated in
a health benefit program to which Section 105(h) is not applicable, such as the
Company’s HMO immediately prior to the Date of Termination), continue benefits
under such health plan on the same basis as an employee of the Company.

The purpose of providing the benefits pursuant to this Section 6(a)(ii) shall be
to provide the Executive and/or the Executive’s covered family members with
continued health benefits at least equal to those which would have been provided
to them in accordance with the Company’s health plans, programs, practices and
policies if the Executive’s employment had not been terminated or, if more
favorable to the Executive, as in effect generally at any time thereafter with
respect to other peer executives of the Company and its affiliated companies and
their families (in each case with such contributions by the Executive as would
have been required had the Executive’s employment not been terminated);
provided, however, that if the Executive is employed by another employer and is
eligible to receive health benefits under another employer’s group health plans,
the health benefits described herein shall be secondary to those provided under
such other plans during such applicable period of coverage, and for purposes of
determining eligibility (but not the time of commencement of benefits) of the
Executive for retiree benefits pursuant to such plans, practices, programs and
policies of the Company, the Executive shall be considered to have remained
employed during the Separation Period and to have retired on the last day of
such period. The Separation Period shall not be subtracted from the period of
months for which the Executive is eligible for benefits under the Consolidated
Omnibus Budget Reconciliation Act of 1985;

(iii) if the Executive was entitled to receive financial planning and/or tax
return preparation benefits immediately before the Date of Termination, the
Company shall continue to provide the Executive with such financial planning
and/or tax return preparation benefits with respect to the calendar year in
which the Date of Termination occurs (including without limitation the
preparation of income tax returns for that year), on the same terms and
conditions as were in effect immediately before the Date of Termination
(disregarding for all purposes of this clause (iii) any reduction or elimination
of such benefits that was the basis of a termination of employment by the
Executive for Good Reason);

(iv) the Executive shall be entitled to purchase the Company-leased automobile,
if any, being used by the Executive prior to termination at the “buyout amount”
specified by the vehicle’s lessor; and

(v) all awards granted to the Executive prior to the Change in Control under the
Company’s 2005 Stock Incentive Plan or any successor plan thereto (including,
without

 

12



--------------------------------------------------------------------------------

limitation, the awards granted under Section 3(b)(iii) of the Current Agreement)
will become immediately fully vested and any such awards constituting stock
options will be immediately fully exercisable (for the lesser of three (3) years
or the expiration of the option term in the case of the award granted under
Section 3(b)(iii)(B) of the Current Agreement) in the event that the Executive’s
termination (other than for Cause or Disability (as defined under the Company’s
Long-term Disability Plan or Policy, as in effect on the Date of Termination of
the Executive’s employment)) occurs within twenty-four (24) months of the Change
in Control. If such termination occurs after twenty-four (24) months of the
Change in Control, then the awards granted under Section 3(b)(iii) of the
Current Agreement shall be subject to the provisions of Section 6(a)(iv)(C) of
the Current Agreement to the extent that such provisions are more favorable to
the Executive than may otherwise be provided hereunder or under any other plan,
program or agreement applicable to such awards after the date awarded.

To the extent any benefits described in Section 6(a)(ii) and (iii) cannot be
provided pursuant to the appropriate plan or program maintained for employees,
the Company shall provide such benefits outside such plan or program at no
additional cost (including without limitation tax cost) to the Executive.

(b) Death. If the Executive’s employment is terminated by reason of the
Executive’s death during the Employment Period, this Agreement shall terminate
without further obligations to the Executive’s legal representatives under this
Agreement, other than for payment of Accrued Obligations and, in addition, all
restricted stock units and stock options granted to the Executive pursuant to
Section 3(b) of the Current Agreement shall immediately vest upon the
Executive’s date of death, and such stock options will remain exercisable for
one (1) year after the Executive’s date of death, subject to the earlier
expiration of the term of such stock options. Accrued Obligations shall be paid
to the Executive’s estate or beneficiary, as applicable, in a lump sum in cash
within 30 days of the Date of Termination.

(c) Disability. If the Executive’s employment is terminated by reason of the
Executive’s Disability during the Employment Period, this Agreement shall
terminate without further obligations to the Executive, other than for payment
of Accrued Obligations and, in addition, all restricted stock units and stock
options granted to the Executive pursuant to Section 3(b) of the Current
Agreement shall immediately vest upon the date the Executive’s employment is
terminated by reason of Disability, and such stock options will remain
exercisable for one (1) year after the date of such termination of the
Executive’s employment, subject to the earlier expiration of the term of such
stock options. Accrued Obligations shall be paid to the Executive in a lump sum
in cash within 30 days of the Date of Termination.

(d) Cause; Other than for Good Reason. If the Executive’s employment shall be
terminated for Cause during the Employment Period, this Agreement shall
terminate without further obligations to the Executive other than the obligation
to pay to the Executive (x) the Annual Base Salary through the Date of
Termination, and (y) the amount of any compensation previously deferred by the
Executive, in each case to the extent theretofore unpaid. If the Executive
voluntarily terminates employment during the Employment Period, excluding a
termination for Good Reason, this Agreement shall terminate without further
obligations to the Executive, other than for Accrued Obligations and the
Executive’s vested and outstanding stock options granted pursuant to
Section 3(b)(iii)(B) of the Current Agreement shall remain exercisable for one
(1) year after the Date of Termination, subject to the earlier expiration of the
term of such stock option. In such case, all Accrued Obligations shall be paid
to the Executive in a lump sum in cash within 30 days of the Date of
Termination.

 

13



--------------------------------------------------------------------------------

(e) Specified Employee. Notwithstanding the foregoing, if the Executive is a
Specified Employee (as defined in Section 1.409A-1(i) of the Treasury Department
Regulations) on the Date of Termination and all payments subject to Section 409A
of the Internal Revenue Code (the “Code”) specified in Section 6(a) are not made
by March 15 of the year immediately following the Date of Termination, the
following shall apply: Such payments may be made to the extent that the amount
does not exceed two times the lesser of (i) the sum of the Executive’s
annualized compensation based upon the annual rate of pay for services provided
to the Company for the taxable year preceding the termination, or (ii) the
maximum amount that may be taken into account pursuant to Section 401(a)(17) of
the Code ($225,000 in 2007) for the year in which the Executive has terminated.
Any amounts exceeding such limit, may not be made before the earlier of the date
which is six (6) months after the Date of Termination or the date of death of
the Executive. Furthermore, any payments pursuant to this Section 6 shall be
postponed until six (6) months following the end of the consulting period so
long as the Executive continues to work on a consulting basis for the Company
following termination and such consulting requires the Executive to work more
than 20% of his average hours worked during the 36 months preceding his
termination. Any payments that were scheduled to be paid during the six
(6) month period following the Executive’s Date of Termination, but which were
delayed pursuant to this Section 6(e), shall be paid without interest on, or as
soon as administratively practicable after, the first day following the six
(6) month anniversary of the Executive’s Date of Termination (or, if earlier,
the date of Executive’s death). Any payments that were originally scheduled to
be paid following the six (6) months after the Executive’s Date of Termination,
shall continue to be paid in accordance to their predetermined schedule.

(f) Release. The Executive shall have 21 days following termination in which to
execute a General Release (“Release”) in a form substantially equivalent to the
attached Exhibit (which may be amended by the Company, from time to time, to
conform to applicable law) and seven days in which to revoke the Release after
its execution. If the Executive does not execute, or having executed,
effectively revokes the Release, the Company will not be obligated to provide
any benefits or payments of any kind to the Executive.

7. Non-exclusivity of Rights. Nothing in this Agreement shall prevent or limit
the Executive’s continuing or future participation in any plan, program, policy
or practice provided by the Company or any of its affiliated companies and for
which the Executive may qualify, nor, subject to Section 3(a), shall anything
herein limit or otherwise affect such rights as the Executive may have under any
contract or agreement with the Company or any of its affiliated companies.
Amounts which are vested benefits or which the Executive is otherwise entitled
to receive under any plan, policy, practice or program of or any contract or
agreement with the Company or any of its affiliated companies at or subsequent
to the Date of Termination shall be payable in accordance with such plan,
policy, practice or program or contract or agreement except as explicitly
modified by this Agreement.

8. Full Settlement. The Company’s obligation to make the payments provided for
in this Agreement and otherwise to perform its obligations hereunder shall not
be affected by any set-

 

14



--------------------------------------------------------------------------------

off, counterclaim, recoupment, defense or other claim, right or action which the
Company may have against the Executive or others. In no event shall the
Executive be obligated to seek other employment or take any other action by way
of mitigation of the amounts payable to the Executive under any of the
provisions of this Agreement and except as specifically provided in
Section 6(a)(ii), such amounts shall not be reduced whether or not the Executive
obtains other employment.

9. Certain Additional Payments by the Company.

(a) Anything in this Agreement to the contrary notwithstanding, in the event it
shall be determined that any payment or distribution by the Company to or for
the benefit of the Executive (whether paid or payable or distributed or
distributable pursuant to the terms of this Agreement or otherwise, but
determined without regard to any additional payments required under this
Section 9) (a “Payment”) would be subject to the excise tax imposed by
Section 4999 of the Code, or any interest or penalties are incurred by the
Executive with respect to such excise tax (such excise tax, together with any
such interest and penalties, are hereinafter collectively referred to as the
“Excise Tax”), then the Executive shall be entitled to receive an additional
payment (a “Gross-Up Payment”) in an amount such that after payment by the
Executive of all taxes (including any interest or penalties imposed with respect
to such taxes), including, without limitation, any income taxes (and any
interest and penalties imposed with respect thereto) and Excise Tax imposed upon
the Gross-Up Payment, the Executive retains an amount of the Gross-Up Payment
equal to the Excise Tax imposed upon the Payments, provided, however, that a
Gross-Up Payment shall only be made in the event that application of the
gross-up feature would result in the Executive receiving total after-tax
Payments of at least one hundred five percent (105%) of the benefits the
Executive would be entitled to receive without becoming subject to the tax
imposed by Section 4999 of the Code (“Maximum Amount”). In the event that a
Gross-Up Payment under this Agreement would result in total after-tax Payments
of less than one hundred five percent (105%) of the Maximum Amount, the
Executive’s Payments shall be capped at the Maximum Amount. If the Payments
become subject to the cap described above, the amount due to the Executive under
Sections 6(a)(i)A, 6(a)(i)B or 6(a)(i)C (cash Payments) shall be reduced
initially; thereafter, the Management Development and Compensation Committee of
the Company’s Board shall determine how the Payments subject to the cap shall be
paid. Unless otherwise permitted by Section 409A (as defined in Section 16), no
Gross-Up Payment shall be made within 12 months of the Date of Termination and
all Gross-Up Payments shall be completed within 24 months of the Date of
Termination.

(b) Subject to the provisions of Section 9(c), all determinations required to be
made under this Section 9, including whether and when a Gross-Up Payment is
required and the amount of such Gross-Up Payment and the assumptions to be
utilized in arriving at such determination, shall be made by Ernst & Young LLP
or such other certified public accounting firm as may be designated by the
Executive (the “Accounting Firm”), which shall provide detailed supporting
calculations both to the Company and the Executive within fifteen (15) business
days of the receipt of notice from the Executive that there has been a Payment,
or such earlier time as is requested by the Company. In the event that the
Accounting Firm is serving as accountant or auditor for the individual, entity
or group effecting the Change in Control, the Executive shall appoint another
nationally recognized accounting firm to make the determinations required
hereunder (which accounting firm shall then be referred to as the

 

15



--------------------------------------------------------------------------------

Accounting Firm hereunder). All fees and expenses of the Accounting Firm shall
be borne solely by the Company. Any Gross-Up Payment, as determined pursuant to
this Section 9, shall be paid by the Company to the Executive within five
(5) days of the receipt of the Accounting Firm’s determination. Any
determination by the Accounting Firm shall be binding upon the Company and the
Executive. As a result of the uncertainty in the application of Section 4999 of
the Code at the time of the initial determination by the Accounting Firm
hereunder, it is possible that Gross-Up Payments which will not have been made
by the Company should have been made (“Underpayment”), consistent with the
calculations required to be made hereunder. In the event that the Company
exhausts its remedies pursuant to Section 9(c) and the Executive thereafter is
required to make a payment of any Excise Tax, the Accounting Firm shall
determine the amount of the Underpayment that has occurred and any such
Underpayment shall be promptly paid by the Company to or for the benefit of the
Executive.

(c) The Executive shall notify the Company in writing of any claim by the
Internal Revenue Service that, if successful, would require the payment by the
Company of the Gross-Up Payment. Such notification shall be given as soon as
practicable but no later than ten (10) business days after the Executive is
informed in writing of such claim and shall apprise the Company of the nature of
such claim and the date on which such claim is requested to be paid. The
Executive shall not pay such claim prior to the expiration of the 30-day period
following the date on which it gives such notice to the Company (or such shorter
period ending on the date that any payment of taxes with respect to such claim
is due). If the Company notifies the Executive in writing prior to the
expiration of such period that it desires to contest such claim, the Executive
shall:

(i) give the Company any information reasonably requested by the Company
relating to such claim,

(ii) take such action in connection with contesting such claim as the Company
shall reasonably request in writing from time to time, including, without
limitation, accepting legal representation with respect to such claim by an
attorney reasonably selected by the Company,

(iii) cooperate with the Company in good faith in order effectively to contest
such claim, and

(iv) permit the Company to participate in any proceedings relating to such
claim;

provided, however, that the Company shall bear and pay directly all costs and
expenses (including additional interest and penalties) incurred in connection
with such contest and shall indemnify and hold the Executive harmless, on an
after-tax basis, for any Excise Tax or income tax (including interest and
penalties with respect thereto) imposed as a result of such representation and
payment of costs and expenses. Without limitation on the foregoing provisions of
this Section 9(c), the Company shall control all proceedings taken in connection
with such contest and, at its sole option, may pursue or forgo any and all
administrative appeals, proceedings, hearings and conferences with the taxing
authority in respect of such claim and may, at its sole option, either direct
the Executive to pay the tax claimed and sue for a refund or

 

16



--------------------------------------------------------------------------------

contest the claim in any permissible manner, and the Executive agrees to
prosecute such contest to a determination before any administrative tribunal, in
a court of initial jurisdiction and in one or more appellate courts, as the
Company shall determine; provided, however, that if the Company directs the
Executive to pay such claim and sue for a refund, the Company shall advance the
amount of such payment to the Executive, on an interest-free basis and shall
indemnify and hold the Executive harmless, on an after-tax basis, from any
Excise Tax or income tax (including interest or penalties with respect thereto)
imposed with respect to such advance or with respect to any imputed income with
respect to such advance; and further provided that any extension of the statute
of limitations relating to payment of taxes for the taxable year of the
Executive with respect to which such contested amount is claimed to be due is
limited solely to such contested amount. Furthermore, the Company’s control of
the contest shall be limited to issues with respect to which a Gross-Up Payment
would be payable hereunder and the Executive shall be entitled to settle or
contest, as the case may be, any other issue raised by the Internal Revenue
Service or any other taxing authority.

(d) If, after the receipt by the Executive of an amount advanced by the Company
pursuant to Section 9(c), the Executive becomes entitled to receive any refund
with respect to such claim, the Executive shall (subject to the Company’s
complying with the requirements of Section 9(c)) promptly pay to the Company the
amount of such refund (together with any interest paid or credited thereon after
taxes applicable thereto). If, after the receipt by the Executive of an amount
advanced by the Company pursuant to Section 9(c), a determination is made that
the Executive shall not be entitled to any refund with respect to such claim and
the Company does not notify the Executive in writing of its intent to contest
such denial of refund prior to the expiration of 30 days after such
determination, then such advance shall be forgiven and shall not be required to
be repaid and the amount of such advance shall offset, to the extent thereof,
the amount of Gross-Up Payment required to be paid.

10. Post Termination Obligations.

(a) Proprietary Information Defined. “Proprietary Information” is all
information and any idea in whatever form, tangible or intangible, pertaining in
any manner to the business of the Company or any of its affiliated companies, or
to its clients, consultants, or business associates, unless: (i) the information
is or becomes publicly known through lawful means; (ii) the information was
rightfully in the Executive’s possession or part of his general knowledge prior
to his employment by the Company; or (iii) the information is disclosed to the
Executive without confidential or proprietary restriction by a third party who
rightfully possesses the information (without confidential or proprietary
restriction) and did not learn of it, directly or indirectly, from the Company.

(b) General Restrictions on Use of Proprietary Information. The Executive agrees
to hold all Proprietary Information in strict confidence and trust for the sole
benefit of the Company and not to, directly or indirectly, disclose, use, copy,
publish, summarize, or remove from Company’s premises any Proprietary
Information (or remove from the premises any other property of the Company),
except (i) during his employment to the extent necessary to carry out the
Executive’s responsibilities under this Agreement, (ii) after termination of his
employment as specifically authorized in writing by the Board, and
(iii) pursuant to a subpoena.

 

17



--------------------------------------------------------------------------------

(c) Non-Solicitation and Non-Raiding. To forestall the disclosure or use of
Proprietary Information in breach of Section 10(b), and in consideration of this
Agreement, Executive agrees that for a period of two (2) years after termination
of his employment, he shall not, for himself or any third party, directly or
indirectly (i) divert or attempt to divert from the Company (or any of its
affiliated companies) any business of any kind in which it is engaged,
including, without limitation, the solicitation of its customers as to products
which are directly competitive with products sold by the Company at the time of
the Executive’s termination, or interference with any of its suppliers or
customers, or (ii) solicit for employment any person employed by the Company, or
by any of its affiliated companies, during the period of such person’s
employment and for a period of three months after the voluntary termination of
such person’s employment with the Company.

(d) Contacts with the Press. Following termination, the Executive will continue
to abide by the Company’s policy that prohibits discussing any aspect of Company
business with representatives of the press without first obtaining the
permission of the Company’s Public Relations Department.

(e) Remedies. Nothing in this Section 10 is intended to limit any remedy of the
Company under the California Uniform Trade Secrets Act (California Civil Code
Section 3426), or otherwise available under law.

(f) No Deferral or Withholding by the Company. In no event shall an asserted
violation of the provisions of this Section 10 constitute a basis for deferring
or withholding any amounts otherwise payable to the Executive pursuant to this
Agreement.

11. Successors.

(a) This Agreement is personal to the Executive and without the prior written
consent of the Company shall not be assignable by the Executive otherwise than
by will or the laws of descent and distribution. This Agreement shall inure to
the benefit of and be enforceable by the Executive’s legal representatives.

(b) This Agreement shall inure to the benefit of and be binding upon the Company
and its successors and assigns.

(c) The Company will require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business and/or assets of the Company to assume expressly and agree to perform
this Agreement in the same manner and to the same extent that the Company would
be required to perform it if no such succession had taken place. As used in this
Agreement, “Company” shall mean the Company as hereinbefore defined and any
successor to its business and/or assets as aforesaid which assumes and agrees to
perform this Agreement by operation of law, or otherwise.

12. Miscellaneous.

(a) This Agreement shall be governed by and construed in accordance with the
laws of the State of California, without reference to principles of conflict of
laws. The captions of this Agreement are not part of the provisions hereof and
shall have no force or effect.

 

18



--------------------------------------------------------------------------------

This Agreement may not be amended or modified otherwise than by a written
agreement executed by the parties hereto or their respective successors and
legal representatives.

(b) All notices or other communications required or permitted hereunder shall be
made in writing. Notice shall be effective on the date of delivery if delivered
by hand upon receipt, on the first business day following the date of dispatch
if delivered utilizing next day service by a recognized next day courier to the
applicable address set forth below, or if mailed, three (3) business days after
having been mailed, postage prepaid, by certified or registered mail, return
receipt requested, and addressed to the applicable address set forth below.
Notice given by facsimile shall be effective upon written confirmation of
receipt of the facsimile.

If to the Executive:

To the residence address for the Executive last shown on the Company’s payroll
records.

If to the Company:

The Clorox Company

1221 Broadway

Oakland, California 94612

Attention: General Counsel

Fax: [            ]

or to such other address as either party shall have furnished to the other in
writing in accordance herewith.

(c) The invalidity or unenforceability of any provision of this Agreement shall
not affect the validity or enforceability of any other provision of this
Agreement.

(d) The Company may withhold from any amounts payable under this Agreement such
Federal, state, local or foreign taxes as shall be required to be withheld
pursuant to any applicable law or regulation.

(e) This Agreement may not be modified, amended, or terminated except by an
instrument in writing, signed by the Executive and by a duly authorized
representative of the Company other than Executive. By an instrument in writing
similarly executed, either party may waive compliance by the other party with
any provision of this Agreement that such other party was or is obligated to
comply with or perform, provided, however, that such waiver shall not operate as
a waiver of, or estoppel with respect to, any other or subsequent failure. No
failure to exercise and no delay in exercising any right, remedy, or power
hereunder shall operate as a waiver thereof, nor shall any single or partial
exercise of any right, remedy, or power hereunder preclude any other or further
exercise thereof or the exercise of any other right, remedy, or power provided
herein or by law or in equity.

(f) Together with the Current Agreement (and the restricted stock unit agreement
contemplated under Section 3(b)(iii)(A) of the Current Agreement and the stock
option award

 

19



--------------------------------------------------------------------------------

agreement contemplated under Section 3(b)(iii)(B) of the Current Agreement), the
terms of this Agreement are intended by the parties to be the final expression
of their agreement with respect to the employment of Executive by the Company
and may not be contradicted by evidence of any prior or contemporaneous
agreement. The parties further intend that this Agreement and the Current
Agreement (and such restricted stock unit and stock option award agreements
thereunder) shall constitute the complete and exclusive statement of their terms
and that no extrinsic evidence whatsoever may be introduced in any judicial,
administrative, or other legal proceeding involving either Agreement. The
Current Agreement (and such restricted stock unit and stock option award
agreements thereunder) and this Agreement supersede any prior agreements,
written or oral, between the Company and the Executive concerning the terms of
his employment.

(g) In the event of any inconsistency between (a) this Agreement and (b) any
other plan, program, practice or agreement in which the Executive participates
or is a party, this Agreement shall control.

13. Executive Acknowledgment. The Executive acknowledges (a) that he has
consulted with or has had the opportunity to consult with independent counsel of
his own choice concerning this Agreement and has been advised to do so by the
Company, and (b) that he has read and understands the Agreement, is fully aware
of its legal effect, and has entered into it freely based on his own judgment.

14. Survival. The Executive’s rights under Sections 4(b)(ix), 4(b)(x), 4(b)(xi),
6, 9, 15, 17 and this Section 14 shall survive any termination of the
Executive’s employment and the term of this Agreement.

15. Arbitration. Any controversy between the Executive or the Executive’s heirs
or estate and the Company or any employee of the Company, including but not
limited to, those involving the construction or application of any of the terms,
provisions or conditions of this Agreement or otherwise arising out of or
related to this Agreement, shall be settled by arbitration before a single
arbitrator in accordance with the then current commercial arbitration rules of
the American Arbitration Association, and judgment on the award rendered by the
arbitrator may be entered by any court having jurisdiction thereof. The location
of the arbitration shall be San Francisco, California if the Executive’s current
or most recent location of employment with the Company is or was located in
Alameda County, California. If it is or was elsewhere, the arbitration shall be
held at the city nearest to the Executive’s last location of employment with the
Company which has an office of the American Arbitration Association. The
arbitrator shall award attorney’s fees to the Executive to the extent that the
Executive prevails in the arbitration proceeding.

16. Section 409A. To the extent applicable, it is intended that this Agreement
and any payment made hereunder shall comply with the requirements of
Section 409A of the Code, and any related regulations or other guidance
promulgated with respect to such Section by the U.S. Department of the Treasury
or the Internal Revenue Service (“Section 409A”). Any provision that would cause
the Agreement or any payment hereof to fail to satisfy Section 409A shall have
no force or effect until amended to the minimum extent required to comply with
Section 409A, which amendment may be retroactive to the extent permitted by
Section 409A.

 

20



--------------------------------------------------------------------------------

17. Indemnification. The Company agrees to indemnify the Executive and hold him
harmless to the fullest extent permitted by the Company’s certificate of
incorporation, bylaws and applicable law against and in respect to any and all
actions, suits, proceedings, claims, demands, judgments, costs, expenses,
losses, and damages resulting from the Executive’s good faith performance of his
duties and obligations with the Company. The Company shall insure the Executive
under any contract of directors and officers liability insurance, insuring
members of the Board, during his employment and tenure as a Board member and
thereafter for so long as he may be subject to liability for such acts or
omissions in the performance of his duties and obligations to the Company.

18. Counterparts. This Agreement may be executed in several counterparts, each
of which shall be deemed to be an original but all of which together will
constitute one and the same instruments. One or more counterparts of this
Agreement may be delivered by facsimile, with the intention that delivery by
such means shall have the same effect as delivery of an original counterpart
thereof.

19. Severability. If any one or more of the provisions contained in this
Agreement, or any application thereof, shall be invalid, illegal or
unenforceable in any respect, the validity, legality and enforceability of the
remaining provisions contained herein and all other applications thereof shall
not in any way be affected or impaired thereby. This Agreement shall be
construed and enforced as if such invalid, illegal or unenforceable provision
has never comprised a part hereof, and the remaining provisions hereof shall
remain in full force and effect and shall not be affected by the invalid,
illegal or unenforceable provision or by its severance herefrom. In lieu of such
invalid, illegal or unenforceable provisions there shall be added automatically
as a part hereof a provision as similar in terms and economic effect to such
invalid, illegal or unenforceable provision as may be possible and be valid,
legal and enforceable.

The parties have duly executed this Agreement as of the effective date that
appears at the beginning of this Agreement.

 

THE CLOROX COMPANY     EXECUTIVE The Company     By:   /s/ Laura Stein     /s/
Donald R. Knauss Name:   Laura Stein     (Executive) Title:   Senior Vice
President-General Counsel      

 

21



--------------------------------------------------------------------------------

EXHIBIT

GENERAL RELEASE

This document is an important one. You should review it carefully and, if you
agree to it, sign at the end on the line indicated.

You have 21 days to sign this Release, during which time you are advised to
consult with an attorney regarding its terms.

After signing this Release, you have seven days to revoke it. Revocation should
be made in writing and delivered so that it is received by the Corporate
Secretary of The Clorox Company, 1221 Broadway, Oakland, CA 94612 no later than
4:30 p.m. on the seventh day after signing this Release. If you do revoke this
Release within that time frame, you will have no rights under it. This Release
shall not become effective or enforceable until the seven day revocation period
has expired.

The agreement for payment of consideration in paragraph 2 below will not become
effective until the seven day revocation period has passed.

This GENERAL RELEASE is entered into between The Clorox Company (hereinafter
referred to as “Employer”) and                         (hereinafter referred to
as “Executive”). Employer and Executive agree as follows:

1. Executive’s regular employment with Employer will terminate as of
                        , 20_. Executive is ineligible for reemployment or
reinstatement with Employer.

2. Upon Executive’s acceptance of the terms set forth herein, the Employer
agrees to provide the Executive with compensation and benefits set forth in
Section 6 of the Amended and Restated Change in Control Agreement between the
Executive and the Employer (the “CIC Agreement”), a copy of which is attached as
the first Exhibit to this General Release. A complete description of those
benefits is attached as the second Exhibit to this General Release.

3. (a) In consideration of the Employer providing Executive this compensation,
Executive and Executive’s heirs, assignees and agents agree to release the
Employer, all affiliated

 

22



--------------------------------------------------------------------------------

companies, agents and employees and each of their successors and assigns
(hereinafter referred to as “Releasees”) fully and finally from any claims,
liabilities, demands or causes of action which Executive may have or claim to
have against the Releasees at present or in the future, except claims for vested
benefits, if any. The claims released may include, but are not limited to, any
tax obligations as a result of the payment of consideration referred to in
paragraph 2, and claims arising under federal, state or local laws prohibiting
discrimination in employment, including the Age Discrimination in Employment Act
(ADEA) or claims growing out of any legal restrictions on the Employer’s right
to terminate its employees. Claims of discrimination, wrongful termination, age
discrimination, and any claims other than for vested benefits are hereby
released.

(b) By signing this document, Executive agrees not to file a lawsuit to assert
such claims. Executive also agrees that if Executive breaches this provision,
Executive will be liable for all costs and attorneys’ fees incurred by any
Releasee resulting from such action.

4. By signing this document, Executive is also expressly waiving the provisions
of California Civil Code section 1542, which provides as follows:

“A general release does not extend to claims which the creditor does not know or
suspect to exist in his favor at the time of executing the release, which if
known by him must have materially affected his settlement with the debtor.”

By signing this document, Executive agrees and understands that Executive is
releasing unknown as well as known claims related to Executive’s employment in
exchange for the compensation set forth above.

5. Executive agrees to maintain in complete confidence the terms of this
Release, except as it may be necessary to comply with a legally compelled
request for information. It is agreed since confidentiality of this Release is
of the essence, damages for violation being impossible to assess with precision,
that $10,000 is a fair estimate of the damage caused by each disclosure and is
agreed to as the measure of damages for each violation.

 

23



--------------------------------------------------------------------------------

6. Executive agrees to indemnify and hold Employer harmless from and against any
tax obligations for which Executive may become liable as a result of this
Release and/or payments made pursuant to the CIC Agreement, other than tax
obligations of the Employer resulting from the nondeductibility of any payments
made pursuant to this Release or the Employment Agreement.

7. Agreeing to this Release shall not be deemed or construed by either party as
an admission of liability or wrongdoing by either party.

8. This Release, the CIC Agreement, the Amended and Restated Employment
Agreement between the Executive and the Employer, and the plan documents of the
plans of the Clorox Company referred to in the CIC Agreement set forth the
entire agreement between Executive and the Employer. This Release and the CIC
Agreement are not subject to modification except in writing executed by both of
the parties. The Clorox Company plans referred to in the CIC Agreement may be
amended in accordance with the provisions of those plans.

Executive acknowledges by signing below that Executive has not relied upon any
representations, written or oral, not set forth in this Release.

EXECUTIVE

Dated:

THE CLOROX COMPANY

By: __________________

Dated:

 

24